


Exhibit 10.28

 

Summary of Board of Director Compensation Effective January 1, 2009

 

Annual retainer of $55,500 ($110,000 for the Chairman of the Board);

 

Meeting fees of $2,000/meeting;

 

Meeting fees of $1,500/committee meeting ($3,000/committee meeting for Committee
Chairmen);

 

Award of 5,000 shares of restricted Class A common stock upon initial election
to the Board of Directors;

 

After initial election, annual discretionary award of $125,000 in restricted
Class A stock, the number of shares to be determined based on the closing market
price of the Company’s Class A common stock on the grant date, which is the
first business day of January, unless otherwise determined by the Board of
Directors;

 

Reimbursement for travel and lodging expenses incurred in attending meetings;

 

Eligibility to participate in the Company’s group health insurance plan, a
portion of the premiums for which are paid by the Company; and

 

Ability to convert annual cash compensation into restricted stock under the
Company’s 1998 Non-Employee Director Stock Award Plan, as amended and restated. 
The number of shares of restricted stock granted is determined based on the
closing market price of the Company’s Class A common stock as of the grant date.

 
